The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 6/28/22 amendment. 
Canceled 3-4, 14, 21
Claims 1-2, 5-13, 15-20 are pending and allowable.

Allowable Subject Matter
Claims 1-2, 5-13, 15-20  are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.
103
The closest prior art is Hammad (US 20120047003) in view of Chan (US 20170046638) in view of Fisher (US 20160283920). 

In cited art and after further searching, Examiner was not able to find each and every limitation of the amended claims 

generate an instance of the offer;

generate a blockchain comprising a chain of title with the instance of the offer;
associate the chain of title including the first user and the second user with the
instance of the offer within the blockchain, the chain of title including a unique hash code generated for each user;

distribute the chain of title, wherein the chain of title is distributed over at least
two independent computing resources;

cause the one or more hardware communication interfaces to send the instance of the offer to a second user device associated with the second user;

in response to receiving an indication that the second user has redeemed the
instance of the offer, validate, via the blockchain, that the chain of title for the
instance of the offer includes the generated unique hash codes for the first and second user,

and in response to validating the chain of title for the instance of the offer for the first and second users, distribute the value of the offer between the first and second user.

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681